ATTORNEY GRIEVANCE COMMISSION *                       IN THE
OF MARYLAND                                           COURT OF APPEALS
                                                      OF MARYLAND
        Petitioner
                                                      Misc. Docket AG
                V.                                    No. 18
                                                      September Term, 2015
REGINA WANJIRU NJOGU
                                                      In the Circuit Court for
        Respondent                                    Montgomery County
                                                      Case No. 31059-M


                                            ORDER


        This matter came before the Court on the parties' Joint Petition for Indefinite

Suspension by Consent in the above entitled matter, it is this 27th day of October ,

2015;

        ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and

it is hereby GRANTED; and it is further,

        ORDERED, that the Respondent, Regina Wanjiru Njogu, is hereby indefinitely

suspended from the practice of law in the State of Maryland for engaging in professional

misconduct involving violations of Maryland Lawyers' Rules of Professional Conduct

1.8(a) and 8.4(a), (b) and (c); and it is further,

        ORDERED, that the Clerk of the Court shall remove the name of Regina Wanjiru

Njogu from the register of attorneys in the Court and certify that fact to the Client

Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State

pursuant to Maryland Rule 16-772(d).



                                                      /s/ Lynne A. Battaglia
                                                      Senior Judge